DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 11/18/2021 has been entered. Claims 1-38 have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/18/202.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments, (See Remarks – Page 12-14 filed on  11/18/2021) with respect to the rejection(s) of claims 1,11,21,23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iguchi.

Applicant’s arguments  (See Remarks – Page 12-14 filed on  11/18/2021) with respect to claims 25,30,35,37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 11, 30 are  objected to because of the following informalities:  
With regards to claims 11, 30, the claim recites “ the corresponding media presentation”. The examiner suggests amending the claim to delete “corresponding” because the claim 30 recites “ a media presentation”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-26,28,30,31,33,35,37 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Iguchi et al. Publication No. US 2016/0173919 A1 (Iguchi hereinafter) 

Regarding claim 25,
Iguchi  teaches a  method of sending media data, the method comprising: 
sending, by a source device, a service description including data including one or more playback preferences for a corresponding media presentation to a client device, the one or more playback preferences including a desired end-to-end latency specified by a service provider for the corresponding media presentation, the desired end-to-end latency comprising a specified target latency between the source device and the client device (¶ 0251 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal).


receiving, by the source device, a request for media data of the media presentation from the client device via a hypertext transfer protocol (HTTP)-based network streaming protocol; and  sending, by the source device, the media data of the media presentation to the client device in response to the request for the media data from the client device according to the one or more playback preferences and to achieve the desired end-to-end latency via the HTTP-based network streaming protocol (¶ 0324 - The reception device acquires the MPD from the server to analyze the MPD, decides the data to be acquired in consideration of the ability of the reception device and the state of the broadband transmission channel, and makes a request to the server. The reception device acquires the decided desired video data from the server using an HTTP protocol  ¶ 0216 -Control information extractor 171 extracts the information on the kind of the content and the control from the input control information, and outputs the extracted information on the kind of the content and the control to control method determiner 174. Examples of the information on the kind of the content and the control include information on accuracy necessary for the content synchronization and information on the permissible end-to-end delay time of the broadcast content – ¶ 0492 - the case that the accuracy of the decoding and presentation is permissible means that a time difference between broadband content playback timing and broadcast content playback timing falls within a predetermined permissible range. The case that the accuracy of the decoding and presentation is not permissible means that the time difference between the broadband content playback timing and the broadcast content playback timing is outside the predetermined permissible range. ¶ 0493 -  On the other hand, when the broadcast content is delayed relative to the broadband content (No in S452), the reception device determines whether the capacity of the delay buffer of the broadband content has a margin (whether a remaining capacity is less than a predetermined value).

Regarding claim 26,

Iguchi further teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation(¶0271 -in the case that the maximum delay time expected in the broadband transmission channel is signaled from the transmission side as the control signal indicating the quality of the transmission channel, the reception


Regarding claim 28,

Iguchi further teaches  

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶0271 - The transmission side may multiplex and transmit the control information indicating quality of the transmission channel as a signaling message, and the reception device may decide or restrict the control method based on the transmitted quality. For example, in the case that the maximum delay time expected in the broadband transmission channel is signaled from the transmission side as the control signal indicating the quality of the transmission channel, the reception device may determine whether the broadband content is to be received, or whether the broadcast content and the broadband content are to be synchronously played back by comparing the maximum delay time to the buffer size of the reception device) .

Regarding claim 30,
Iguchi  teaches a source device for sending media data, the device comprising:: 
a memory configured to store media data of a media presentation and a service description including one or more playback preferences for the media presentation, the one or more playback preferences including a desired end-to-end latency specified by a service provider for the corresponding media presentation, the desired end-to-end latency comprising a specified target latency between the source device and a client device;  (¶  0254 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal)- 


one or more processors implemented in circuitry and configured to: send the service description to [[a]] the client device; receive a request for the media data of the media presentation from the client device via a hypertext transfer protocol (HTTP)-based network streaming protocol; and send the media data of the media presentation to the client device in response to the request for the media data from the client device according to the one or more playback preferences and to achieve the desired end-to-end latency via the HTTP-based network streaming protocol (¶ 0324 - The reception device acquires the MPD from the server to analyze the MPD, decides the data to be acquired in consideration of the ability of the reception device and the state of the broadband transmission channel, and makes a request to the server. The reception device acquires the decided desired video data from the server using an HTTP protocol  Para 0216 -Control information extractor 171 extracts the information on the kind of the content and the control from the input control information, and outputs the extracted information on the kind of the content and the control to control method determiner 174. Examples of the information on the
kind of the content and the control include information on accuracy necessary for the content synchronization and information on the permissible end-to-end delay time of the broadcast content – Para 0492 - the case that the accuracy of the decoding and presentation is permissible means that a time difference between broadband content playback timing and broadcast content playback timing falls within a predetermined permissible range. The case that the accuracy of the decoding and presentation is not permissible means that the time difference between the broadband content playback timing and the broadcast content playback timing is outside the predetermined permissible range. (0493] On the other hand, when the broadcast content is delayed relative to the broadband content (No in S452), the reception device determines whether the capacity of the delay buffer of the broadband content has a margin (whether a remaining capacity is less than a predetermined value).

Regarding claim 31,

Iguchi further teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation(¶0271 - in the case that the maximum delay time expected in the broadband transmission channel is signaled from the transmission side as the control signal indicating the quality of the transmission channel, the reception device may determine whether the broadband content is to be received, or whether the broadcast content and the broadband content are to be synchronously played back by comparing the maximum delay time to the buffer size of the reception device). 


Regarding claim 33,

Iguchi further teaches  

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶0271 - The transmission side may multiplex and transmit the control information indicating quality of the transmission channel as a signaling message, and the reception device may decide or restrict the control method based on the transmitted quality. For example, in the case that the maximum delay time expected in the broadband transmission channel is signaled from the transmission side as the control signal indicating the quality of the transmission channel, the reception device may determine whether the broadband content is to be received, or whether the broadcast content and the broadband content are to be synchronously played back by comparing the maximum delay time to the buffer size of the reception device) .

Regarding claim 35,
Iguchi  teaches a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a source device to
send a service description including data including one or more playback preferences for a corresponding media presentation to a client device, the one or more playback preferences including a desired end-to-end latency specified by a service provider for the corresponding media presentation, the desired end-to-end latency comprising a specified target latency between the source device and the client device (¶  0251 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal)- 


receive a request for media data of the media presentation from the client device via a hypertext transfer protocol (HTTP)-based network streaming protocol; and send the media data of the media presentation to the client device in response to the request for the media data from the client device according to the one or more playback preferences and to achieve the desired end-to-end latency via the HTTP-based network streaming protocol. (¶ 0324 - The reception device acquires the MPD from the server to analyze the MPD, decides the data to be acquired in consideration of the ability of the reception device and the state of the broadband transmission channel, and makes a request to the server. The reception device acquires the decided desired video data from the server using an HTTP protocol  ¶0216 -Control information extractor 171 extracts the information on the kind of the content and the control from the input control information, and outputs the extracted information on the kind of the content and the control to control method determiner 174. Examples of the information on the kind of the content and the control include information on accuracy necessary for the content synchronization and information on the permissible end-to-end delay time of the broadcast content – ¶ 0492 - the case that the accuracy of the decoding and presentation is permissible means that a time difference between broadband content playback timing and broadcast content playback timing falls within a predetermined permissible range. The case that the accuracy of the decoding and presentation is not permissible means that the time difference
between the broadband content playback timing and the broadcast content playback timing is outside the predetermined permissible range. ¶0493 On the other hand, when the broadcast content is delayed relative to the broadband content (No in S452), the reception device determines whether the capacity of the delay buffer of the broadband content has a margin (whether a remaining capacity is less than a predetermined value).

Regarding claim 37,
Iguchi  teaches a source device for sending media data, the source device comprising:
means for sending a service description including data including one or more playback preferences for a corresponding media presentation to a client device, the one or more playback preferences including a desired end-to-end latency specified by a service provider for the corresponding media presentation, the desired end-to-end latency comprising a specified target latency between the source device and the client device;  (¶  0254 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal)- 


means for receiving a request for media data of the media presentation from the client device via a hypertext transfer protocol (HTTP)-based network streaming protocol; and means for sending the media data of the media presentation to the client device in response to the request for the media data from the client device according to the one or more playback preferences and to achieve the desired end-to-end latency via the HTTP-based network streaming protocol (¶ 0324 - The reception device acquires the MPD from the server to analyze the MPD, decides the data to be acquired in consideration of the ability of the reception device and the state of the broadband transmission channel, and makes a request to the server. The reception device acquires the decided desired video data from the server using an HTTP protocol  ¶0216 -Control information extractor 171 extracts the information on the kind of the content and the control from the input control information, and outputs the extracted information on the kind of the content and the control to control method determiner 174. Examples of the information on the kind of the content and the control include information on accuracy necessary for the content synchronization and information on the permissible end-to-end delay time of the broadcast content – ¶ 0492 - the case that the accuracy of the decoding and presentation is permissible means that a time difference between broadband content playback timing and broadcast content playback timing falls within a predetermined permissible range. The case that the accuracy of the decoding and presentation is not permissible means that the time difference between the broadband content playback timing and the broadcast content playback timing is outside the predetermined permissible range. ¶0493 - On the other hand, when the broadcast content is delayed relative to the broadband content (No in S452), the reception device determines whether the capacity of the delay buffer of the broadband content has a margin (whether a remaining capacity is less than a predetermined value).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 5,7,9,11, 15,17,19,21,23 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. Publication No. US 2014/0323036A1 (Daley hereinafter)  in view of  Iguchi et al. Publication No. US  2016/0173919 A1 ( Iguchi hereinafter)  


Regarding claim 1,

Daley teaches 

retrieving, by a client device,  a service description including data including one or more playback preferences for a corresponding media presentation, one or more playback preferences including a [..]  end-to-end latency for the corresponding media presentation [..] , the [..] end-to-end latency comprising [..] a latency comprising a latency between a source device and client device (¶ 0017 - The master device can query the slave devices and calculate a network latency time value for each slave device based on a time when the master device receives a response from that slave device. The master device can send the calculated network latency time value to each slave device for storage on each slave device. The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device – Note: the network  latency between the source device and the client node is equivalent to end to end latency and it’s calculated and specified by Master device – A slave device is a client device see Fig.1 ); 

retrieving by at the client device,  media data of the media presentation via a network streaming protocol, presenting the retrieved media data according to the one or more playback preferences and to achieve the [..]  end-to-end latency (¶ 0017 - The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device, where the playback timing instruction can include a current system time of the master device. Each slave device can calculate a system clock offset value according to the current system time of the master device, the respective system time of each slave device, and the calculated network latency time value. According to embodiments, the master device can initiate playback of the audio file and the slave devices can initiate playback of the audio file according to their playback timing instructions as well as their calculated system clock offset values such that the audio playback can occur on both the master and slave devices with little or no delay issues ).


wherein presenting the retrieved media data comprises increasing or decreasing a playback rate of the retrieved media data to achieve the [..] end-to-end latency (¶ 0017;¶ 0033 - the slave device 205 can compare the master elapsed playback time to its own elapsed playback time. If the difference in elapsed playback times exceeds a threshold amount (whereby the threshold amount is based on a predetermined threshold amount as well as the network latency value and/or timing instruction), any slave device 205 that is out of sync can send an indication 241 to the master device 204 that the playback is out of sync. If the playback is out of sync, this may trigger a re-performance of network latency estimations 220, 222, 224, 225, 226 with the out of sync slave device 205. The master device 204 and/or the out-of-sync slave device 205 can adjust the playback of the audio file to account for the discrepancy. For example, the master device 204 can delay its playback or can instruct the slave device 205 to increase its playback rate – ¶ 0048 - The master device 504 can send 568 to the slave device 505 a playback modification instruction based on the slave's calculated audio latency time value, the master's calculated audio latency time value, or a combination of the master's and the slave's calculated audio latency time value, and the slave device 505 can modify its playback of audio files accordingly ).

However, Daley does not explicitly teach that the end to end latency is a desired end to end latency for a corresponding representation as specified by a service provider for the corresponding media presentation comprising a specified target latency between a source device and client device . 

retrieving  by the client device media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol. 


Iguchi teaches 

a desired end to end latency for a corresponding representation as specified by a service provider for the corresponding media presentation comprising a specified target latency between a source device and client device; retrieving  by the client device media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol (¶  0254 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal. ¶ 0324 - The reception device acquires the MPD from the server to analyze the MPD, decides the data to be acquired in consideration of the ability of the reception device and the state of the broadband transmission channel, and makes a request to the server. The reception device acquires the decided desired video data from the server using an HTTP protocol )- 

 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Iguchi. The motivation for doing so is to allow the system to synchronously playing back pieces of content such as video, audio, and caption, which are obtained through broadcast or broadband (Iguchi– ¶  0002). 

Regarding claim 5,

Daley does not explicitly teach 

wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation

However, Iguchi  teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation (¶0271 - in the case that the maximum delay time expected in the broadband transmission channel is signaled from the transmission side as the control signal indicating the quality of the transmission channel, the reception
device may determine whether the broadband content is to be received, or whether the broadcast content and the broadband content are to be synchronously played back by comparing the maximum delay time to the buffer size of the reception device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Iguchi. The motivation for doing so is to allow the system to synchronously playing back pieces of content such as video, audio, and caption, which are obtained through broadcast or broadband (Iguchi– ¶  0002). 

Regarding claim 7,

Daley does not explicitly teach 

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies 

However, Iguchi teaches  
wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶0271 -  The transmission side may multiplex and transmit the control information indicating quality of the transmission channel as a signaling message, and the reception device may decide or restrict the control method based on the transmitted quality. For example, in the case that the maximum delay time expected in the broadband transmission channel is signaled from the transmission side as the control signal indicating the quality of the transmission channel, the reception device may determine whether the broadband content is to be received, or whether the broadcast content and the broadband content are to be synchronously played back by comparing the maximum delay time to the buffer size of the reception device) .



Regarding claim 9,

Daley further teaches

wherein presenting the retrieved media data comprises synchronizing presentation of the media data with presentation of the media data by another device (¶ 0019 - offer a benefit to users by effectively and efficiently reducing or eliminating sync issues that can be experienced during "group audio" sessions. Instead of users having to manually sync audio playback from multiple devices, the embodiments offer techniques to sync electronic devices based on hardware and software latencies and network latencies and to issue playback instructions based on the syncing, thus improving playback timing. The embodiments further offer the benefit of manually and automatically adjusting timing parameters to improve synchronization accuracy – ¶ 0033 the master device 204 can optionally confirm 240 playback synchronization of the audio file at the slave device 205.- ¶ 0059).


Regarding claim 11,

Daley teaches a client device for retrieving media data, the device comprising:

a memory configured to store media data of a media presentation; and one or more processors implemented in circuitry and configured to: retrieve a service description including data including one or more playback preferences for a corresponding media presentation, one or more playback preferences including a [..]  end-to-end latency for the corresponding media presentation [..] , the [..]  end-to-end latency comprising a latency between a source device and client device (¶ 0017 - The master device can query the slave devices and calculate a network latency time value for each slave device based on a time when the master device receives a response from that slave device. The master device can send the calculated network latency time value to each slave device for storage on each slave device. The master device can establish an audio 

retrieve media data of the media presentation via a network streaming protocol, present the retrieved media data according to the one or more playback preferences and to achieve the [..] end-to-end latency (Para 0017 - The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device, where the playback timing instruction can include a current system time of the master device. Each slave device can calculate a system clock offset value according to the current system time of the master device, the respective system time of each slave device, and the calculated network latency time value. According to embodiments, the master device can initiate playback of the audio file and the slave devices can initiate playback of the audio file according to their playback timing instructions as well as their calculated system clock offset values such that the audio playback can occur on both the master and slave devices with little or no delay issues).


wherein presenting the retrieved media data comprises increasing or decreasing a playback rate of the retrieved media data to achieve the [..] end-to-end latency (¶ 0017;¶ 0033 - the slave device 205 can compare the master elapsed playback time to its own elapsed playback time. If the difference in elapsed playback times exceeds a threshold amount (whereby the threshold amount is based on a predetermined threshold amount as well as the network latency value and/or timing instruction), any slave device 205 that is out of sync can send an indication 241 to the master device 204 that the playback is out of sync. If the playback is out of sync, this may trigger a re-performance of network latency estimations 220, 222, 224, 225, 226 with the out of sync slave device 205. The master device 204 and/or the out-of-sync slave device 205 can adjust the playback of the audio file to account for the discrepancy. For example, the master device 204 can delay its playback or can instruct the slave device 205 to increase its playback rate – ¶ 0048 - The master device 504 can send 568 to the slave device 505 a playback modification instruction based on the slave's calculated audio latency time value, the master's calculated audio latency time value, or a combination of the master's and the slave's calculated audio latency time value, and the slave device 505 can modify its playback of audio files accordingly ).

However, Daley does not explicitly teach that the end to end latency is a desired end to end latency for a corresponding representation as specified by a service provider for the corresponding media presentation comprising a specified target latency between a source device and client device . 

retrieve media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol from a source device. 


Iguchi teaches 

a desired end to end latency for a corresponding representation as specified by a service provider for the corresponding media presentation comprising a specified target latency between a source device and client device; retrieve media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol from a source device (¶  0251 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal. ¶ 0324 - The reception device acquires the MPD from the server to analyze the MPD, decides the data to be acquired in consideration of the ability of the reception device and the state of the broadband transmission channel, and makes a request to the server. The reception device acquires the decided desired video data from the server using an HTTP protocol )- 

 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Iguchi. The motivation for doing so is to allow the system to synchronously playing back pieces of content such as video, audio, and caption, which are obtained through broadcast or broadband (Iguchi– ¶  0002). 



Regarding claim 15,

Daley does not explicitly teach 

wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation

However, Iguchi  teaches  
wherein the one or more playback preferences include data representing at least one of a maximum latency or a minimum latency for presentation of the media presentation(¶  0271 - in the case that the maximum delay time expected in the broadband transmission channel is signaled from the transmission side as the control signal indicating the quality of the transmission channel, the reception
device may determine whether the broadband content is to be received, or whether the broadcast content and the broadband content are to be synchronously played back by comparing the maximum delay time to the buffer size of the reception device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Iguchi. The motivation for doing so is to allow the system to synchronously playing back pieces of content such as video, audio, and caption, which are obtained through broadcast or broadband (Iguchi– ¶  0002). 

Regarding claim 17,

Daley does not explicitly teach 

wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies 

However, Iguchi teaches  
wherein the one or more playback preferences include data representing relative quality levels for corresponding latencies (¶  0271 - The transmission side may multiplex and transmit the control information indicating quality of the transmission channel as a signaling message, and the reception device may 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Iguchi. The motivation for doing so is to allow the system to synchronously playing back pieces of content such as video, audio, and caption, which are obtained through broadcast or broadband (Iguchi– ¶  0002). 

Regarding claim 19,

Daley further teaches

Wherein the one or more processors are configured to synchronize presentation of the media data with presentation of the media data by another device (¶ 0019 - offer a benefit to users by effectively and efficiently reducing or eliminating sync issues that can be experienced during "group audio" sessions. Instead of users having to manually sync audio playback from multiple devices, the embodiments offer techniques to sync electronic devices based on hardware and software latencies and network latencies and to issue playback instructions based on the syncing, thus improving playback timing. The embodiments further offer the benefit of manually and automatically adjusting timing parameters to improve synchronization accuracy – ¶ 0033 the master device 204 can optionally confirm 240 playback synchronization of the audio file at the slave device 205.- ¶ 0059).


Regarding claim 21,

Daley teaches a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to:  

retrieve a service description including data including one or more playback preferences for a corresponding media presentation, one or more playback preferences including a [..]  end-to-end latency for the corresponding media presentation [..]  the [..]  end-to-end latency comprising a [..]  latency between a source device and the client device (Para 0017 - The master device can query the slave devices and calculate a network latency time value for each slave device based on a time when the master device receives a response from that slave device. The master device can send the calculated network latency time value to each slave device for storage on each slave device. The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device – Note: the network  latency between the master device and the slave node is equivalent to end to end latency and it’s calculated and specified by Master device (service provider) ); 

retrieve media data of the media presentation via a network streaming protocol, present the retrieved media data according to the one or more playback preferences and to achieve the [..]  end-to-end latency (¶ 0017 - The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device, where the playback timing instruction can include a current system time of the master device. Each slave device can calculate a system clock offset value according to the current system time of the master device, the respective system time of each slave device, and the calculated network latency time value. According to embodiments, the master device can initiate playback of the audio file and the slave devices can initiate playback of the audio file according to their playback timing instructions as well as their calculated system clock offset values such that the audio playback can occur on both the master and slave devices with little or no delay issues).


wherein presenting the retrieved media data comprises increasing or decreasing a playback rate of the retrieved media data to achieve the [..] end-to-end latency (¶ 0017;¶ 0033 - the slave device 205 can compare the master elapsed playback time to its own elapsed playback time. If the difference in elapsed playback times exceeds a threshold amount (whereby the threshold amount is based on a predetermined threshold amount as well as the network latency value and/or timing instruction), any slave device 205 that is out of sync can send an indication 241 to the master device 204 that the playback is out of sync. If the playback is out of sync, this may trigger a re-performance of network latency estimations 220, 222, 224, 225, 226 with the out of sync slave device 205. The master device 204 and/or the out-of-sync slave device 205 can adjust the playback of the audio file to account for the discrepancy. For example, the master device 204 can delay its playback or can instruct the slave device 205 to increase its playback rate – ¶ 0048 - The master device 504 can send 568 to the slave device 505 a playback modification instruction based on the slave's calculated audio 


However, Daley does not explicitly teach that the end to end latency is a desired end to end latency comprising  a specified target latency between a source device and client device and is specified by service provider. 

Retrieve the media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol based network streaming protocol from the source device. 


Iguchi teaches 

the end to end latency is a desired end to end latency comprising  a specified target latency between a source device and client device and is specified by a service provider; Retrieve the media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol based network streaming protocol from the source device (¶  0251 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal. ¶ 0324 - The reception device acquires the MPD from the server to analyze the MPD, decides the data to be acquired in consideration of the ability of the reception device and the state of the broadband transmission channel, and makes a request to the server. The reception device acquires the decided desired video data from the server using an HTTP protocol )- 

 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Iguchi. The motivation for doing so is to allow the system to 


Regarding claim 23,

Daley teaches a client device for retrieving media data, the device comprising: 

means for retrieving a service description including data including one or more playback preferences for a corresponding media presentation, the one or more playback preferences including a [..] end-to-end latency for the corresponding media presentation [..], the [..] end-to-end latency comprising a [..]  latency(¶ 0017 - The master device can query the slave devices and calculate a network latency time value for each slave device based on a time when the master device receives a response from that slave device. The master device can send the calculated network latency time value to each slave device for storage on each slave device. The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device – Note: the network  latency between the master device and the slave node is equivalent to end to end latency and it’s calculated and specified by Master device (service provider) ); 

means for retrieving media data of the media presentation via a [..]  network streaming protocol from a source device (¶ 0017 - The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device, where the playback timing instruction can include a current system time of the master device. Each slave device can calculate a system clock offset value according to the current system time of the master device, the respective system time of each slave device, and the calculated network latency time value. According to embodiments, the master device can initiate playback of the audio file and the slave devices can initiate playback of the audio file according to their playback timing instructions as well as their calculated system clock offset values such that the audio playback can occur on both the master and slave devices with little or no delay issues).


means for presenting the retrieved media data according to the one or more playback preferences and to achieve the desired[..] end-to-end latency, wherein the means for presenting the retrieved media data comprises means for increasing or decreasing a playback rate of the retrieved media data to achieve the [..]  end-to-end latency (¶ 0017; ¶ 0033 - the slave device 205 can  The master device 504 can send 568 to the slave device 505 a playback modification instruction based on the slave's calculated audio latency time value, the master's calculated audio latency time value, or a combination of the master's and the slave's calculated audio latency time value, and the slave device 505 can modify its playback of audio files accordingly ).

However, Daley does not explicitly teach that the end to end latency is a desired end to end latency comprising  a specified target latency between a source device and client device and is specified by service provider. 

Means for Retrieving the media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol based network streaming protocol from the source device. 


Iguchi teaches 

the end to end latency is a desired end to end latency comprising  a specified target latency between a source device and client device and is specified by service provider; Retrieve the media data of the media presentation via a hypertext transfer protocol (http) based streaming protocol based network streaming protocol from the source device (¶  0251 - When the broadcast needs to be delayed (Yes in S158), control method determiner 174 determines whether the actual end-to-end delay time falls within a permissible range using information on the permissible end-to-end delay time of the broadcast content (Step S160). For example, the information on the permissible end-to-end delay time of the broadcast content can be acquired in such a way that the transmission side specifies the permissible end-to-end delay time of the content, and transmits the control signal through the broadcast, and the reception device receives the broadcast signal, and acquires the information on the permissible end-to-end delay time end delay time of the broadcast content from the control signal. ¶ 0324 - The acquires the decided desired video data from the server using an HTTP protocol )- 

 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Iguchi. The motivation for doing so is to allow the system to synchronously playing back pieces of content such as video, audio, and caption, which are obtained through broadcast or broadband (Iguchi– ¶  0002). 



Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daley in view of  Iguchi further in view of Watanabe et al. Publication No. US 2013/0279879 A1 (Watanabe hereinafter) 

Regarding claim 2,

Daley in view of Iguchi  teaches wherein the retrieving the service description comprises: retrieving a manifest file for the media presentation ( Daley - ¶0017 – Note: a manifest file is a file that contain the network latency; Iguchi -¶0251).
However, Daley in  view of Iguchi  does not explicitly teach 
determining a network location of the service description from the manifest file; and retrieving the service description from the network location.  

Watanabe teaches 
retrieving a manifest file for the media presentation ; determining a network location of the service description from the manifest file; and retrieving the service description from the network location (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of “link: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="period 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley in view of Iguchi  to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 
Regarding claim 3,

Daley in view of Iguchi  teaches a manifest file ( Daley - ¶0017 – Note: a manifest file is a file that contain the network latency; Iguchi -¶0251).
However, Daley in view of Iguchi  does not explicitly teach 

wherein the manifest file comprises a media presentation description (MPD) 

Watanabe teaches 
manifest file comprises a media presentation description (MPD)  (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of “link: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="period 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley in view of Iguchi  to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 
Regarding claim 4,

Daley does not explicitly teach 
wherein determining the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description

Watanabe teaches 
determining the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description  (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of"xlink: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="periodl 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).



Regarding claim 12,

Daley in view of Iguchi  teaches wherein to retrieve the service description; the one or more processors are configured to: retrieve a manifest file for the media presentation (Daley - ¶ 0017 – Note:  manifest file is just a file that include network latency –Iguchi,  ¶ 0251 );
However, Daley in view of Iguchi does not explicitly teach 
determine a network location of the service description from the manifest file; and retrieve the service description from the network location.  

Watanabe teaches 

retrieve a manifest file for the media presentation; determine a network location of the service description from the manifest file; and retrieve the service description from the network location (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of"xlink: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="periodl 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley in view of Iguchi  to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 
Regarding claim 13,

Daley in view of Iguchi  further teaches the manifest file (Daley - ¶0017; Iguchi – ¶0251). However, Daley in view of Iguchi  does not explicitly teach 
wherein the manifest file comprises a media presentation description (MPD) 

Watanabe teaches 

manifest file comprises a media presentation description (MPD)  (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of “link: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="period 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley in view of 
Regarding claim 14,

Daley does not explicitly teach 
Wherein the one or more processors are configured to determine the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description

However, Watanabe teaches 
one or more processors are configured to determine the network location comprises determining the network location from an xlink parameter of the manifest file, the xlink parameter representing the network location of the service description (Fig.28-30; FIG. 28 is a diagram illustrating an example of an MPD which references other MPDs. In FIG. 28, the URL of the MPD to be externally referenced is written into each period with a format of"xlink: href="URL of the destination to be externally referenced'"'. For example, for the period to which id="periodl 1" is written, the "http://example.com/Dorama_Epl mpd#id=periodl ," is the URL for the MPD set to the externally referenced destination – ¶ 0324 - when the content selection unit 13 in the client 1 detects that the aforementioned user operation has been performed, the periods played by the content playback unit 15 at this time are identified. Next, the content selection unit 13 obtains the MPD specified by the externally referenced URL included in the identified period. Also, the content selection unit 13 identifies the periods to be played that are specified by the aforementioned externally referenced URL for this MPD).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Watanabe. The motivation for doing so is to allow the system to refine the information to be referenced, so that the processing load on the client is reduced (¶ 0102 – Watanabe). 
Claims 6,16 are rejected under 35 U.S.C. 103 as being unpatentable over Daley in view of  Iguchi further in view of  Lotfallah et al. Publication No. US 2015/0281289 A1  (Lotfallah) 

Regarding claim 6,

Daley in view of  Iguchi  teaches the one or more playback preferences at the media data is to be presented to achieve at least one of the desired end to end latency, the maximum latency or the minimum latency (Iguchi-¶ 0324). However, Daley in view of Iguchi  does not explicitly teach 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency

Lotfallah teaches 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency (¶ 0075 - WTRU 805 may include its suggestedPresentationOffset information in a message sent to a BM-SC 810, which indicates the value that this WTRU desires for the suggestedPresentationOffset. The value may be set to be the expected end-to-end delay for this WTRU. The BM-SC 810 may use the values of suggestedPresentationOffset from one or more WTRUs to determine the value of the suggestedPresentationOffset in the response that it sends to the WTRUs. Subsequently, suggestedPresentationOffset information may be sent to the WTRU 805 by the BM-SC 810 at user service initiation. The value of suggestedPresentationOffset may provide a mapping of the presentation time of a data unit to the wall-clock time to enable synchronized playout of the WTRUs adhering to the same rule). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley in view of Iguchi  to include the teachings of Lotfallah. The motivation for doing so is to allow the 
Regarding claim 16,

Daley in view of Iguchi  teaches the one or more playback preferences at the media data is to be presented to achieve at least one of the desired end to end latency, the maximum latency or the minimum latency (Iguchi  – ¶0324). However, Daley in view of Iguchi does not explicitly teach 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency

Lotfallah teaches 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency (¶ 0075 - WTRU 805 may include its suggestedPresentationOffset information in a message sent to a BM-SC 810, which indicates the value that this WTRU desires for the suggestedPresentationOffset. The value may be set to be the expected end-to-end delay for this WTRU. The BM-SC 810 may use the values of suggestedPresentationOffset from one or more WTRUs to determine the value of the suggestedPresentationOffset in the response that it sends to the WTRUs. Subsequently, suggestedPresentationOffset information may be sent to the WTRU 805 by the BM-SC 810 at user service initiation. The value of suggestedPresentationOffset may provide a mapping of the presentation time of a data unit to the wall-clock time to enable synchronized playout of the WTRUs adhering to the same rule). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley in view of Iguchi  to include the teachings of Lotfallah. The motivation for doing so is to allow the . 
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daley in view of Iguchi  further in view of Dowdal et al. Patent No. US 7,346,005 B1 (Dowdal hereinafter)

Regarding claim 8,

Daley further teaches presenting the retrieved media data (¶ 0017). However, Daley does not explicitly teach  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency
Dowdal teaches  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency(Col.3, lines 10-20 - The maximum delay is also specified in the open channel message to the DSP. The maximum delay is determined so as to maintain acceptable playout quality. The maximum delay provides an upper bound to the delay in the buffer. If inserting a segment into the buffer will cause the buffer to exceed the maximum delay, then the segment will be discarded).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Dowdal. The motivation for doing so is to allow the system to maintain   acceptable playout quality (Dowdal – Col 3, lines 15-17). 


Regarding claim 18,

Daley further teaches wherein the one or more processors are configured to present the retrieved media data (¶ 0017). However, Daley does not explicitly teach  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency
Dowdal teaches  
discarding retrieved media data without presenting the discarded retrieved media data to achieve the desired end-to-end latency(Col.3, lines 10-20 - The maximum delay is also specified in the open channel message to the DSP. The maximum delay is determined so as to maintain acceptable playout quality. The maximum delay provides an upper bound to the delay in the buffer. If inserting a segment into the buffer will cause the buffer to exceed the maximum delay, then the segment will be discarded).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Dowdal. The motivation for doing so is to allow the system to maintain   acceptable playout quality (Dowdal – Col 3, lines 15-17). 

Claims 10,20,22,24 rejected under 35 U.S.C. 103 as being unpatentable over Daley in view of Iguchi further in view of  Deshpande et al Publication No. US 2007/0204056 A1 (Deshpande) further in view of Kwon et al. Publication No. US 2011/0116772 A1 (Kwon hereinafter) 



Regarding claim 10,

Daley teaches the service description (¶ 0017). However, Daley does not explicitly teach 


service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein presenting the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.  

Deshpande teaches

wherein presenting the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency(¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve ensuring that the playback rate does not increase above a defined maximum value. The method may be implemented by a streaming client that is in wireless communication with the streaming server See also ¶ 0048; ¶ 0067,¶ 0074).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 20,

Daley teaches the service description (¶ 0017). However, Daley does not explicitly teach 


a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein  presenting  the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.  


Deshpande teaches

wherein presenting the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency(¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve ensuring that the playback rate does not increase above a defined maximum value. The method may be implemented by a streaming client that is in wireless communication with the streaming server See also ¶ 0048;¶ 0067,¶ 0074).



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Deshpande. The motivation for doing so is to allow the system reduce the effects of variations in available network bandwidth and other network variations on the playback of streaming media (¶ 0002 – Deshpande). 

Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include 

Regarding claim 22,

Daley teaches the service description (¶ 0017). However, Daley does not explicitly teach 


a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.

Deshpande teaches

wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency (¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Deshpande. The motivation for doing so is to allow the system reduce the effects of variations in available network bandwidth and other network variations on the playback of streaming media (¶ 0002 – Deshpande). 
  
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 24,

Daley teaches the service description (¶ 0017). However, Daley does not explicitly teach 


a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate, and wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency.

Deshpande teaches

wherein the instructions that cause the processor to   present the retrieved media data comprises accelerating or decelerating a playback rate within the maximum accelerated playback rate and the minimum decelerated playback rate to achieve the desired end-to-end latency (¶ 0044, ¶ 0046 – 0047 - then the streaming client 110 sets 210 the playback rate for slow playback. In other words, the playback rate is se equal to a value that is less than the intended playback rate for the media file 108. The specific value of the playback rate depend on the level of the streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the lower the level of the streaming buffer 112, the slower the playback rate. [0047] Similarly, if it is determined 206 that the level of the streaming buffer 112 is above the upper limit of the target range, then the streaming client 110 sets 212 the playback rate for fast playback. In other words, the playback rate is set equal to a value that is greater than the intended playback rate for the media file 108. Again, the specific value of the playback rate depends on the level of streaming buffer 112, and/or the data that was received in the previous few time segments, and/or the data that is estimated to be received in future time segments. Typically, the higher the level of the streaming buffer 112, the faster the playback rate – ¶ 0028- The level of the streaming buffer may be monitored periodically. The method may involve ensuring that the playback rate does not decrease below a defined minimum value. The method may involve ensuring that the playback rate does not increase above a defined maximum value. The method may be implemented by a streaming client that is in wireless communication with the streaming server See also ¶ 0048; ¶ 0067,¶ 0074).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Deshpande. The motivation for doing so is to allow the system reduce the effects of variations in available network bandwidth and other network variations on the playback of streaming media (¶ 0002 – Deshpande). 
  
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate ( playout rate ( 2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Daley to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Claims 27,32 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi further in view of  Lotfallah et al. Publication No. US 2015/0281289 A1  (Lotfallah) 

Regarding claim 27,

Iguchi teaches the one or more playback preferences at the media data is to be presented to achieve at least one of the desired end to end latency, the maximum latency or the minimum latency (Iguchi - ¶ 00324). However, Iguchi does not explicitly teach 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency

Lotfallah teaches 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency (¶ 0075 - WTRU 805 may include its suggestedPresentationOffset information in a message sent to a BM-SC 810, which indicates the value that this WTRU desires for the suggestedPresentationOffset. The value may be set to be the expected end-to-end delay for this WTRU. The BM-SC 810 may use the values of 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iguchi  to include the teachings of Lotfallah. The motivation for doing so is to allow the system to provide a mapping of the presentation time of a data unit to the wall-clock time to enable synchronized playout of the client  (Lotfallah – ¶ 075). 

Regarding claim 32,

Iguchi teaches the one or more playback preferences at the media data is to be presented to achieve at least one of the desired end to end latency, the maximum latency or the minimum latency (Iguchi – ¶ 0324). However,  Iguchi does not explicitly teach 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency

Lotfallah teaches 
map the media data to wall-clock times at which the media data is to be presented to achieve at least one of the desired end-to-end latency, the maximum latency, or the minimum latency (¶ 0075 - WTRU 805 may include its suggestedPresentationOffset information in a message sent to a BM-SC 810, which indicates the value that this WTRU desires for the suggestedPresentationOffset. The value may be set to be the expected end-to-

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Iguchi  to include the teachings of Lotfallah. The motivation for doing so is to allow the system to provide a mapping of the presentation time of a data unit to the wall-clock time to enable synchronized playout of the client  (Lotfallah – ¶ 075).
Claims 29,34,36,38 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi further in view of  Kwon 

Regarding claim 29,

Iguchi  teaches the service description to achieve a desired end to end latency (¶ 0251). However, Iguchi does not explicitly teach the service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).


Regarding claim 34,

Iguchi teaches the service description to achieve  a desired  end to end latency ( Para 0251). However, Iguchi does not explicitly teach the service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iguchi  to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 36,

Iguchi  teaches the service description to achieve a desired end to end latency (Para 0251). However, Iguchi does not explicitly teach a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iguchi  to include the teachings of Kwon. The motivation for doing so is to allow the client to request the server for a trick play data corresponding to a desired trick play speed (Kwon - ¶ 00118 – Fig. 16).  
Regarding claim 38,

Iguchi  teaches the service description to achieve an end to end latency (¶0251). However, Iguchi does not explicitly teach the a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate 
Kwon teaches 

a service description specifies a maximum accelerated playback rate and a minimum decelerated playback rate (Fig.15 shows MPD specifying maximum accelerated playback rate (playout rate (8)) and minimum decelerated playback rate (playout rate (2)).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iguchi  to include the teachings of Kwon. The motivation for doing so is to allow the client to request the .  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/Primary Examiner, Art Unit 2445